Citation Nr: 1504337	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  09-20 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD.  


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1976 and from February 1991 to April 1991, with additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran filed a notice of disagreement with this determination in October 2008, and timely perfected his appeal in June 2009.

In April 2011, November 2012, April 2013, and June 2014, the Board remanded this case for additional development, and the case has been returned for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its April 2013 remand the Board referred the issue of whether new and material evidence had been submitted to reopen the claim for service connection for PTSD to the AOJ for adjudication.  The AOJ has not adjudicated this question; but it is part of the issue on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Board has jurisdiction over the matter per Clemons, the Board may not adjudicate questions that have not been considered by the AOJ.  Huston v. Principi, 18 Vet. App. 395, 402-403 (2004); see Gardner v. Shinseki, 22 Vet. App. 415, 418, footnote 2 (2009).  Hence the PTSD issue must be remanded to the AOJ for initial adjudication.

In its June 2014 remand, the Board instructed the AOJ to take all appropriate steps to determine all of the dates of the Veteran's active duty for training.  In particular, the AOJ was instructed to determine whether the Veteran was on active duty for training (as opposed to inactive duty training) at the time of the July 20, 1980, February 12, 1995, or July 13, 1997, medical history reports.

The AOJ obtained additional military personnel record, but these do not show the nature of the service on February 12, 1995 or July 13, 1997. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department and determine all dates and types of the Veteran's service, to include active duty and active duty for training (specifically including any service in February 1995 and July 1997), and inactive duty for training.  Complete copies of the Veteran's service treatment and service personnel records should also be obtained for any additional service that is found.  All efforts to obtain this additional evidence must be documented in the claims folder. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence. 

2.  Following completion of the above, and only if it is determined that the Veteran was not on active duty or active duty training on February 12, 1995 and July 13, 1997, forward the claims file to the VA examiner who conducted the November 2013 VA examination for the purposes of obtaining an addendum opinion.  

Considering the fact that the dates cited in the November 2013 examination report are not periods of qualified service, the examiner should state whether there are any other circumstances of services, to include injury, which would make it as least as likely not (50 percent or greater probability), the Veteran's dysthymic disorder is related to service.  

The reviewer must provide reasons for any opinions. 

3.  If any benefit remains denied, issue a supplemental statement of the case (SSOC).  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

